SOMMERVILLE, J.
The record in this case presents only a motion for a new trial, *597which, motion embraces the alleged facts upon which the accused was convicted. No bill of exceptions was taken to the ruling of the court on the motion, and there is no assignment of errors contained in the record.
In order for the court to review proceedings in criminal cases of a district court, complaints thereto should be embraced in bills of exceptions. No questions of law are presented to the court for determination in the case. Defendant has failed to prosecute his appeal by making either a printed or an oral argument.
The judgment appealed from is affirmed.